15/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1019960062150 in view of Sano 2010/0178861 
Kim teaches:
Claim 1. (Currently Amended) A vehicle air conditioning duct structure comprising:
 a front defroster nozzle 4a, 4b (fig. 1) which is provided in a vehicle front part, extends in a vehicle width direction (fig. 3), one end portion is connected to an air conditioning device (not shown, but described on page 3, last paragraph) disposed on a rear surface side of an instrument panel and the other end portion is disposed inside a 
a side defroster nozzle 4b (fig. 1)  which is branched from an upstream side of the front side air outlet of the front defroster nozzle and of which a tip portion is provided on a side of the front pillar (fig. 1-2) with a side air outlet opening toward a front side glass D (fig. 2).
2.    The vehicle air conditioning duct structure according to claim 1, wherein the tip portion of the side defroster nozzle is disposed inside the front pillar (fig. 2 and similar as in fig. 2).
3.    The vehicle air conditioning duct structure according to claim 1, wherein the front defroster nozzle is provided with a guide portion (8a, fig. 4)
Claim 7. (New) The vehicle air conditioning duct structure according to claim 1, wherein the front defroster nozzle is a first front defroster nozzle and the front pillar is a right front pillar in the vehicle width direction (figs 1-3), 3Application No. 16/212,739 Reply to Office Action of May 15, 2020 
Claim 8. (New) The vehicle air conditioning duct structure according to claim 7, wherein the conditioned air is provided to windshield glass only by the first front  (fig. 1-3, see Effect of the invention paragraph) defroster nozzle and the second front defroster nozzle.  
Claim 9. (New) The vehicle air conditioning duct structure according to claim 1, wherein the front defroster nozzle is provided with a plurality of guide portions 8a, 8b 
Kim  is silent regarding heads-up device
Sano teaches: 
Regarding claim 1, a head-up display 21 (fig. 5)  device disposed inside an-instrument panel at a center portion in a vehicle width direction (fig. 5); 
a body portion 32R (fig. 5) extending outward in the vehicle width direction from the one end portion31 Ra (fig. 5), the body portion positioned rearward of the head-up display device 21 (fig. 5); 
a curved portion (curved portion of item 32R, fig. 5) extending outward in the vehicle width direction from the body portion, the curved portion extending around a corner of the head-up display device (fig. 5); 
Regarding claim 7, the vehicle air conditioning duct structure further comprising a second front defroster nozzle is formed such that one end portion is connected to the air conditioning device and the other end portion is disposed inside a left front pillar in the vehicle width direction (fig. 5), the first front defroster nozzle configured to provide the conditioned air from the air conditioning device to at least a right half of the width of the windshield glass, and the second front defroster nozzle configured to provide the conditioned air from the air conditioning device to at least a left half of the width of the windshield glass (in combination with the KIM).  
Regarding claim 10, wherein the first front defroster nozzle provides a first air current that collides with a second air current provided by the second front defroster nozzle. (Note that when Sono’s side defrosters only (without defrosters on the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kim invention modified with the Sono head-up display device with the visual information is shown within a field of the driver's front vision or in vicinity of the field of the driver's front vision and this reduces driver's head bobbing angle (par. 0023) and thus improve safety of the passenger while driving.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1019960062150 and further in view of Sano 2010/0178861 and further in view of Suzuki JPH 11245650
Kim view of Sano teaches the invention as discussed above, but is silent regarding a garnish.
Suzuki teaches: 
Regarding claim 4.    The vehicle air conditioning duct structure according to claim 1, wherein:
a vehicle interior side of the front pillar is formed by a pillar garnish 41, 42 (see paragraph 0011 “members 42, 43 which correspond to the conventional pillar garnish);
the pillar garnish includes a lateral wall portion (where opening 49 is located, at least fig. 4) which faces inward in the vehicle width direction and a front wall portion 15 (fig. 4) which extends from a front end portion of the lateral wall portion outward in the vehicle width direction (fig. 4) and faces the windshield glass (fig. 4); and

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Kim in view of Sano invention modified with the Suzuki garnish integrally made with the rest of the frame in order to provide an interior member for a vehicle capable of preventing the occurrence of an unpleasant sound and efficiently performing air conditioning in an occupant compartment (paragraph 0007).


Response to Arguments

Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that opening 33b is obliquely cowardly oriented toward the windshield center and the Kim fails to cure the above deficiencies of Sano, the examiner noted, two things. First, Kim is the main reference, and therefore Kim can’t cure Sano’s deficiencies, but on contrary Sano was applied to cure Kim’s deficiency.  Second, Sano was applied only to show the limitations that Kim did not provide, which is clearly stated on the body of the rejection. Therefore how the outlets of the Sano are oriented is irrelevant, because Kim was cited for side outlets. 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762                                                                                                                                                                                                        060521